Citation Nr: 1642819	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  14-18 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota


THE ISSUE

Whether the termination of nonservice-connected pension benefits effective September 29, 2009, due to incarceration was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from November 1971 to December 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision of the St. Paul, Regional Office (RO) Pension Management Center of the Department of Veterans Affairs (VA).  

In February 2014, the Veteran raised the issue of entitlement to a reduction in benefits rather than termination of his VA nonservice-connected pension.  This issue is referred to the RO for appropriate action.  


REMAND

VA regulations prohibit payment of compensation benefits to incarcerated veterans beginning the 61st day of imprisonment following conviction.  38 C.F.R. § 3.666 (2015).  "[A]lthough a veteran may have been incarcerated prior to conviction, and although the period of incarceration prior to conviction may have been credited against the veteran's sentence, the sixty-first day of incarceration should for this purpose be measured from the date all conditions precedent have occurred, including pronouncement of guilt by a judge or jury...once a veteran is imprisoned or incarcerated in a penal institution because of pronouncement of guilt for a requisite crime, the period of incarceration for purposes of 38 U.S.C. §§ 5313(a) and 1505(a) would include any period of incarceration between the date of conviction and the date of sentencing."  See VAOPGCPREC 3-2005, 72 Fed. Reg. 5802 (2007).  

The Veteran contends that, although he was incarcerated July 30, 2009, he was not convicted of any felony or misdemeanor until November 22, 2010, and that the RO erred in its computation of the 61st day, from the date of incarceration prior to conviction.  

It is unclear from the evidence of record whether the Veteran was incarcerated July 30, 2009, for previous convictions or for the later identified convictions.  In May 2010, VA was provided with notice that the Veteran was incarcerated since July 30, 2009.  Although the notice indicates the confinement was following conviction, it also indicates that the offense was actually committed on July 30, 2009.  Later submitted special information for scheduled release and an inmate tracking system commitment data form for the state of Texas, show the Veteran had some listed offenses that committed earlier than July 30, 2009, but that had the same sentencing date of that as the offenses committed on July 30, 2009.  The sentencing date was November 22, 2010.  None of the records obtained from the Texas Penal System or the Veteran show the actual dates he was convicted for the various listed felonies, which is requisite for computation of the termination date of his nonservice-connected pension benefits.  The conviction dates must be obtained, as well as identification of what offense or offenses the Veteran was incarcerated for on July 30, 2009.   

Accordingly, the case is remanded for the following action:

1.  The RO must obtain and associate with the claims file all information from the appropriate agency or agencies regarding the Veteran's incarceration history beginning July 30, 2009.  The information must include the actual dates of his conviction for any misdemeanors or felonies and whether any time served during the incarceration beginning July 30, 2009, was counted as time served for a conviction of an offense.  If so, the offense and conviction date of the misdemeanor or felony that was the basis of the incarceration must be identified.  

2.  After the directed development has been completed, the RO must review the information obtained to ensure that it is in complete compliance with the directives of this Remand.  If the information received is deficient in any manner, the RO must implement corrective procedures at once.  

3.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

